PER CURIAM.
The central issue in this cause is the application of the doctrine of res judicata. Because the court of appeals decided the case without the benefit of our recent writings in Getty Oil v. Insurance Company of North America, 1992 WL 324907 (Tex. 1992), and Barr v. Resolution Trust Corporation, 837 S.W.2d 627 (Tex.1992), we will remand this cause to that court for reconsideration in light of the principles announced in those decisions.
Accordingly, without hearing oral argument, a majority of the court grants Petitioners’ Applications for Writ of Error, and without addressing the merits of the applications, vacates the judgment of the court of appeals, 822 S.W.2d 653 (1991), and remands this cause to that court for further proceedings. Tex.R.Civ.P. 170, 180.